



EXECUTIVE SEVERANCE PLAN
PARTICIPATION AGREEMENT
This Participation Agreement (this “Agreement”) is made and entered into by and
between [_______________] (“Executive”) and Wingstop Inc. (the “Company”),
effective as of [_______________]. Unless otherwise defined herein, any
capitalized terms used in this Agreement shall have the meanings set forth in
the Plan.
WHEREAS, the Company has adopted the Wingstop Inc. Executive Severance Plan (as
may be amended exclusively by the Company from time to time, pursuant to the
terms thereof and without Executive’s consent, the “Plan”) to attract and retain
qualified executives and to provide severance benefits to executives on certain
terminations of employment;
WHEREAS, the Plan supersedes all prior written or unwritten severance pay plans,
employment agreements, and other similar arrangements providing severance pay or
similar benefits;
WHEREAS, a Participant in the Plan is eligible to receive severance benefits if
such Participant’s employment is terminated under certain circumstances, as
described in the Plan;
WHEREAS, Executive is a [Senior/Executive] Vice President of the Company and
reports directly to the Company’s Chief Executive Officer; and
WHEREAS, the Company has selected Executive to be a Participant in the Plan,
subject to Executive being an Eligible Employee on the date of Executive’s
Qualifying Termination and the other terms and conditions set forth in the Plan,
a current copy of which this Agreement is attached to and is deemed to be part
of this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:
ARTICLE I.
RESTRICTIVE COVENANTS
Section 1.1.    Non-Competition. For a period of 24 months (the “Restrictive
Period”), regardless of the reason for Executive’s termination, Executive will
not, whether as an employee, consultant, advisor, independent contractor, or in
any other capacity, provide management or executive services, similar to those
that Executive provided to the Company or its Affiliates at any time during the
last 24 months of Executive’s employment with the Company, to or on behalf of
any Competing Business in the Territory regardless of where Executive is
physically located. For purposes of this Agreement, the term “Territory” means
(i) the United States and (ii) any nation in the world in which the Company
operates, has franchises or company stores or restaurants, or has an executed
development, operation, or franchise agreement as of the last date of
Executive’s employment with the Company. For the purposes of this Agreement, the
term “Competing Business” means any business that (i) owns, operates, develops
or franchises a restaurant (whether dine-in, take-out, home delivery, or
otherwise) or related business which derives 20% or more of


1

--------------------------------------------------------------------------------





its gross revenues from the sale of any combination of chicken wings, boneless
chicken wings, chicken strips, and any other chicken product sold at a Wingstop
location, and (ii) operates in the Territory as of the last date of Executive’s
employment. Executive acknowledges and agrees that the Territory identified in
this Section 1.1 is the geographic area in or as to which Executive is expected
to perform services or have responsibilities for the Company and its Affiliates
by being actively engaged as a member of the Company’s management team during
Executive’s employment with the Company.
Section 1.2.    Non-Solicitation.
(a)    For the Restrictive Period, regardless of the reason for Executive’s
termination, Executive shall not, on Executive’s own behalf or on behalf of any
person, firm, partnership, association, corporation or business organization,
entity, or enterprise, directly or indirectly solicit or attempt to solicit,
with a view to or for the purpose of competing with the Company or its
Affiliates in any Competing Business, any customers or franchisees of the
Company or its Affiliates with whom Executive had or made contact in the course
of Executive’s employment by the Company.
(b)    For the Restrictive Period, regardless of the reason for Executive’s
termination, Executive shall not, directly or indirectly, (i) solicit or attempt
to solicit any potential franchisee with whom Executive had material contact in
the course of Executive’s employment with the Company to enter into a franchise
agreement with any other person, firm, or entity of a type generally similar to
or competitive with the franchise arrangements of the Company, or (ii) encourage
any franchisee to terminate its franchise relationship with the Company.
(c)    For the Restrictive Period, regardless of the reason for Executive’s
termination, Executive shall not, on Executive’s own behalf or on behalf of any
person, firm, partnership, association, corporation or business organization,
entity, or enterprise, directly or indirectly, hire, or solicit or attempt to
solicit any officer or employee of the Company or its Affiliates with whom
Executive had contact in the course of Executive’s employment with the Company
to terminate or reduce such officer’s or employee’s employment with the Company
or its Affiliates and shall not assist any other person or entity in such a
solicitation.
Section 1.3.    The Company’s Property.
(a)    Executive, upon the termination of Executive’s employment for any reason
or, if earlier, upon the Company’s request, shall promptly return all Property
that had been entrusted or made available to Executive by the Company.
(b)    The term “Property” means all records, files, memoranda, reports, price
lists, customer lists, drawings, plans, sketches, keys, codes, computer hardware
and software, and other property of any kind or description prepared, used, or
possessed by Executive during Executive’s employment by the Company (and any
duplicates of any such property) together with any and all information, ideas,
concepts, discoveries, and inventions and the


2

--------------------------------------------------------------------------------





like conceived, made, developed, or acquired at any time by Executive,
individually or with others, during Executive’s employment that relate to the
Company’s business, products, or services.
Section 1.4.    Trade Secrets.
(a)    Executive agrees that Executive will hold in a fiduciary capacity for the
benefit of the Company and will not directly or indirectly use or disclose,
other than when required to do so in good faith to perform Executive’s duties
and responsibilities, any Trade Secret that Executive may have acquired during
the term of Executive’s employment by the Company for so long as such
information remains a Trade Secret, unless Executive is required to do so by a
lawful order of a court of competent jurisdiction, any governmental authority,
or agency, or any recognized subpoena; provided, however, that before making any
disclosure of a Trade Secret pursuant to such an order or subpoena, Executive
will provide notice of such order or subpoena to the Company to permit the
Company to challenge such order or subpoena if the Company, in its sole
discretion and at its expense, desires to challenge such order or subpoena or to
seek a protective order preventing further disclosure of the Trade Secret.
(b)    The term “Trade Secret” means information, without regard to form,
including technical or non-technical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, or a list of actual or potential customers
or suppliers that are not commonly known or available to the public and which
information (i) derives economic value, actual or potential, from not being
generally known to, and not being generally readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or use
and (ii) is the subject of reasonable efforts by the Company to maintain its
secrecy.
(c)    This Section 1.4 and Section 1.5 are intended to provide rights to the
Company that are in addition to, not in lieu of, those rights the Company has
under the common law or applicable statutes for the protection of trade secrets
and Confidential Information (as defined below in Section 1.5(b)).
(d)    Executive acknowledges and agrees that the Company will prosecute any
non-confidential disclosure or misappropriation of the Company’s Trade Secrets
to the full extent allowed by federal, state, and common law. Executive further
acknowledges and agrees that Executive has received and understands the
following notice concerning immunity from liability for confidential disclosure
of a trade secret to the government or in a court filing: Pursuant to the Defend
Trade Secrets Act, 18 U.S.C. § 1833, an individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Further, an individual who files
a lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the employer's trade secrets to the attorney and use the trade


3

--------------------------------------------------------------------------------





secret information in the court proceeding if the individual: (i) files any
document containing the trade secret under seal; and (ii) does not disclose the
trade secret, except pursuant to court order.
Section 1.5.    Confidential Information.
(a)    Executive while employed by the Company and after termination of such
employment for any reason shall, for so long as the information remains
Confidential Information, hold in a fiduciary capacity for the benefit of the
Company and shall not directly or indirectly use or disclose, other than when
required to do so in good faith to perform Executive’s duties and
responsibilities, any Confidential Information that Executive may have acquired
(whether or not developed or compiled by Executive and whether or not Executive
is authorized to have access to such information) during the term of, and in the
course of, or as a result of Executive’s employment by the Company unless
Executive is required to do so by a lawful order of a court of competent
jurisdiction, any governmental authority, or agency, or any recognized subpoena;
provided, however, that before making any disclosure of a Confidential
Information pursuant to a such an order or subpoena, Executive will provide
notice of such order or subpoena to the Company to permit the Company to
challenge such order or subpoena if the Company, in its sole discretion and at
its expense, desires to challenge such order or subpoena or to seek a protective
order preventing further disclosure of the Confidential Information.
(b)    The term “Confidential Information” means any secret, confidential or
proprietary information possessed by the Company relating to its businesses that
is or has been disclosed to Executive or of which Executive becomes aware as a
consequence of or through Executive’s relationship with the Company, and is not
generally known to the Company’s competitors, including customer lists, details
of client or consultant contracts, current and anticipated customer
requirements, pricing policies, price lists, market studies, business plans,
licensing strategies, advertising campaigns, operational methods, marketing
plans or strategies, product development techniques or flaws, computer software
programs (including object code and source code), data and documentation, data
base technologies, systems, structures and architectures, inventions and ideas,
past, current, and planned research and development, compilations, devices,
methods, techniques, processes, financial information and data, employee
compensation information, business acquisition plans, and new personnel
acquisition plans, which are not otherwise included in the definition of a Trade
Secret under this Agreement. Confidential Information shall not include any
information that has been voluntarily disclosed to the public by the Company
(except where such public disclosure has been made by the Executive without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.
Section 1.6.    Protected Rights. Nothing in this Agreement prohibits Executive
from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected


4

--------------------------------------------------------------------------------





under the whistleblower provisions of federal law and regulation. Executive does
not need the prior authorization of the Company to make any such reports or
disclosures, and Executive is not required to notify the Company that Executive
has made such reports or disclosures. The Agreement does not limit Executive’s
right to receive an award for providing information relating to a possible
securities law violation to the Securities and Exchange Commission.
Section 1.7.    Ownership of Work Product.
(a)    Executive acknowledges and agrees that Executive will be employed by the
Company in a position that could provide the opportunity for conceiving and/or
reducing to practice developments, discoveries, methods, processes, designs,
inventions, ideas, or improvements (hereinafter collectively called “Work
Product”). Accordingly, Executive agrees to promptly report and disclose to the
Company in writing all Work Product conceived, made, implemented, or reduced to
practice by Executive, whether alone or acting with others, during Executive’s
employment by the Company. Executive acknowledges and agrees that all Work
Product is the sole and exclusive property of the Company. Executive agrees to
assign, and hereby automatically assigns, without further consideration, to the
Company any and all rights, title, and interest in and to all Work Product;
provided, however, that this Section 1.7(a) shall not apply to any Work Product
for which no equipment, supplies, facilities, or trade secret information of the
Company was used and that was developed entirely on Executive’s own time, unless
the Work Product (i) relates directly or indirectly to the Company’s business or
its actual or demonstrably anticipated research or development, or (ii) results
from any work performed by Executive for the Company. The Company and its
successors and assigns, shall have the right to obtain and hold in its or their
own name copyright registrations, trademark registrations, patents, and any
other protection available to the Work Product.
(b)    Executive agrees to perform, upon the reasonable request of the Company,
such further acts as may be reasonably necessary or desirable to transfer,
perfect, or defend the Company’s ownership of the Work Product, including (i)
executing, acknowledging, and delivering any requested affidavits and documents
of assignment and conveyance, (ii) assisting in the preparation, prosecution,
procurement, maintenance, and enforcement of all copyrights and/or patents with
respect to the Work Product in any countries, (iii) providing testimony in
connection with any proceeding affecting the right, title, or interest of the
Company in any Work Product, and (iv) performing any other acts deemed necessary
or desirable to carry out the purposes of this Agreement. The Company shall
reimburse all reasonable out-of-pocket expenses incurred by Executive at the
Company’s request in connection with the foregoing.
Section 1.8.    Non-Disparagement. Executive will not make any statement,
written or verbal, to any person or entity, including in any forum or media, or
take any action, in disparagement of the Company, the Board, or any of their
respective current, former or future Affiliates, or any current, former, or
future stockholders, partners, managers, members, officers, directors,
employees, franchisors, or franchisees of any of the foregoing (each, a “Company
Party”), including negative references to or about any Company Party’s services,
policies, practices, documents, methods of


5

--------------------------------------------------------------------------------





doing business, strategies, objectives, shareholders, partners, managers,
members, officers, directors, or employees, or take any other action that may
disparage any Company Party to the general public and/or any Company Party’s
officers, directors, employees, clients, franchisees, potential franchisees,
suppliers, investors, potential investors, business partners, or potential
business partners. Former Affiliates are third party beneficiaries of
Executive’s obligations under this Section 1.8.
Section 1.9.    Cooperation. Executive will cooperate with all reasonable
requests by the Company (or any Affiliate of the Company) at the Company’s
reasonable expense for assistance in connection with any matters involving the
Company (or any Affiliate of the Company), including by providing truthful
testimony in person in any legal proceedings without having to be subpoenaed.
Section 1.10.    Reasonable and Continuing Obligations. Executive agrees that
Executive’s obligations under this ARTICLE I are obligations that will continue
beyond the date Executive’s employment with the Company terminates, regardless
of the reason for such termination, and that such obligations are reasonable and
necessary to protect the Company’s legitimate business interests. In addition,
the Company shall have the right to take such other action as the Company deems
necessary or appropriate to compel compliance with the provisions of this
ARTICLE I, including, but in no way limited to, seeking injunctive relief.
ARTICLE II.
REMEDIES
Section 2.1.    In the event of a breach or threatened breach by Executive of
any of the covenants contained in ARTICLE I:
(a)    any unpaid Severance and any unpaid Pro-Rata Bonus shall be forfeited,
effective as of the date of such breach, unless sooner forfeited by operation of
another term or condition of this Agreement;
(b)    Executive must repay to the Company within 10 business days of the date
of such breach any Severance and Pro-Rata Bonus that has been paid to Executive;
(c)    any right to Benefit Continuation shall be forfeited effective as of the
date of such breach, unless sooner forfeited by operation of another term or
condition of this Agreement;
(d)    Executive must repay to the Company within 10 business days of the date
of such breach any Benefit Continuation reimbursement payments that have been
paid to Executive;
(e)    any unvested portion of Executive’s service-based Awards shall be
forfeited effective as of the date of such breach, unless sooner terminated by
operation of another term or condition of this Agreement;


6

--------------------------------------------------------------------------------





(f)    any unvested portion of Executive’s performance-based Awards shall be
forfeited effective as of the date of such breach, unless sooner terminated by
operation of another term or condition of this Agreement; and
(g)    Executive hereby consents and agrees that the Company shall be entitled
to seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, and not in lieu of, legal remedies,
monetary damages or other available forms of relief.
ARTICLE III.
GENERAL PROVISIONS
Section 3.1.    Executive agrees that this Agreement contains all of the
understandings and representations between Executive and the Company pertaining
to the subject matter hereof and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter. For the avoidance of doubt, Executive
agrees and acknowledges that any employment agreement between Executive and the
Company, including, without limitation, that certain Employment Agreement
between Executive and Wingstop Restaurants Inc. (a wholly-owned subsidiary of
the Company), dated [______], is terminated in connection with Executive’s
execution of this Agreement. The parties mutually agree that the Agreement can
be specifically enforced in court and can be cited as evidence in legal
proceedings alleging breach of the Agreement.
Section 3.2.    The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision shall be deemed modified, amended and narrowed to the extent necessary
to render such provision legal, valid, and enforceable, and the other remaining
provisions of this Agreement shall not be affected but shall remain in full
force and effect.
Section 3.3.    Executive acknowledges and agrees that Executive has fully read,
understands and voluntarily enters into this Agreement. Executive acknowledges
and agrees that Executive has had an opportunity to consult with Executive’s
personal tax, financial planning advisor and/or attorney about the tax,
financial, and legal consequences of Executive’s participation in the Plan
before signing this Agreement.
Section 3.4.    This Agreement may be executed in separate counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has executed this Agreement by its duly
authorized officer as of the date set forth above. Please sign below and return
this Agreement to the Company’s General Counsel by [___________].


WINGSTOP INC.
By:        
Name:    
Title:    


I accept my designation as a Participant under the terms and conditions of the
Plan and this Agreement.
[EXECUTIVE]
    
    
Date:         






SIGNATURE PAGE TO
EXECUTIVE SEVERANCE PLAN
PARTICIPATION AGREEMENT